DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered. Claims 1-9 are pending. 
Response to Arguments
	Applicant’s arguments filed on August 10, 2021 have been fully considered but are not deemed to be persuasive. 
	The crux of Applicant’s argument is that Serbu allegedly teaches way from the now-recited requirement that the magnetic pieces “compress the cuff by bringing opposing sides of the circumferential inner surface of the cuff together” in claim 1 (see pages 4-5 of Applicant’s Remarks).
	Specifically, Applicant points towards column 1, lines 53-56 of Serbu’s specification, which states: “If one panel has two degrees of freedom of movement so that its faces can contact one or the other face of the other panel, the closure may not be affected at all” and alleges that the citation constitutes a teaching away from the claim limitation.
	The Examiner respectfully disagrees. 
so that a magnetic force is provided in a plane at right angles to the plane of a panel forming the closure” (see column 1, lines 39-43), which results in poor closure ability.
	In contrast, Serbu teaches wherein the disclosed magnetic closure utilizes a magnetic force that is provided in a plane that is “substantially parallel to the plane of the flexible panel and utilizing bar magnets having poles at opposite ends of the bar on a front face abutting the boundary, [so that] the front faces of the permanent magnets always provide the strong magnetic field necessary to establish alignment of the panels across the boundary” (see column 2, lines 28-37).
	Second, Serbu clearly and explicitly teaches that the disclosed magnetic closure does, in fact, provide a closing action via bringing opposing inner surfaces (13, 14) together to close the opening (see column 2, lines 6-36; column 3, lines 19-29; and column 4, line 12 – column 5, line 46).
	For example, column 4, lines 33-62 clearly state: “When the closure device is closed, outer hemlines 27 and 28 are in abutting relationship to provide a seal for edges 13 and 14…When panels 11 and 12 are closed, they fall by gravity toward threshold 17 and the uppermost magnet pairs 21 and 22 are attracted toward each other and come into holding contact. and are brought into holding contact. The process continues, so that generally successive magnets 21 and 22 are brought into abutting relationship, with the magnets closest to the bottom being brought into an abutting relationship at a time most removed from the magnets at the top coming into abutting relationship” (emphasis added). One of ordinary skill in the art would readily recognize that an abutting relationship would include two surfaces coming together in contact (as claimed). The abutting surfaces can also be seen clearly in Figs. 1 and 3.
	As such, the Examiner respectfully submits that Serbu does indeed teach the claimed closing action between the inner edges of the opening.
	Applicant further argues that Serbu cannot be combined with the teachings of Albert and Horton, since Serbu allegedly “teaches away from the specific closing action as presently claimed,” and Albert and Horton each teach closing actions that have two degrees of freedom of movement (see pages 5-7 of Applicant’s Remarks).
	The Examiner respectfully disagrees. First, as discussed above, Serbu does not, in fact, teach away from the claimed closing action. Second, Albert and Horton are relied upon, respectively, only to teach that the magnetic pieces may be incorporated via sewing, instead of bonding, and wherein the magnetic pieces may include magnets paired with corresponding metal pieces, instead of only magnet pairs (see pages 13-14 of the Final Rejection). The Final Rejection does not propose changing the actual arrangement of the magnets in view of Albert’s and Horton’s teachings, and therefore Applicant’s argument does not address the actual rejection applied against the claims.
	See updated rejection(s) below. Applicant’s attention is also drawn to the additional rejection(s) under Pando in view of Clark, Zhu, and Hamlin (see below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pando (US PG Pub 2007/0067890) in view of Serbu (US Patent No. 3,827,019), further in view of Zhu (US PG Pub 2010/0186455).
Regarding claim 1, Pando teaches a glove (100) having a glove body (portion of glove 100 configured to cover the wearer’s fingers, palm, and back of hand, see Fig. 1) and a cuff (“inner collar” as described in paragraph 0012, including 140 and 160), the cuff further defining 
Pando discloses wherein the fasteners may comprise known fasteners in the art such as hook and loop fasteners, zippers, or zip seals (see paragraph 0013), but fails to disclose wherein the fasteners are magnetic pieces, wherein when the glove is not being worn, the glove is self-occluding by the attraction of the magnetic pieces that compress the cuff by bringing opposing sides of the circumferential inner surface of the cuff together to close the opening.
However, Serbu teaches a fastening assembly for an opening (along 17) of a garment (see Figs. 1-3 and 6), the fastening assembly comprising opposing inner surfaces (13, 14) and a plurality of magnetic pieces (21, 22) that compress and close the opening between the opposing inner surfaces by bringing the opposing inner surfaces together to close the opening (see Figs. 1-3 and 6 and column 4, line 12 – column 5, line 46), such that the garment is self-occluding by the attraction of the magnetic pieces (see column 2, lines 6-36; column 3, lines 19-29; and column 4, line 48 – column 5, line 46), so as to provide a fastening assembly that can be opened and closed without manual manipulation (see column 3, lines 19-29).
Therefore, based on Serbu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Pando’s hook and loop fasteners to be magnetic fasteners, as doing so would provide a fastening assembly that that can be opened and closed without manual manipulation.
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is further noted that the recitation of “wherein when the glove is not being worn, the glove is self-occluding by the attraction of the magnetic pieces that compress the cuff by bringing opposing sides of the circumferential inner surface of the cuff together to close the opening” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Pando and See MPEP 2173.05(g).
Pando also fails to disclose wherein the glove comprises cut-resistant fibers. Pando is silent as to the material of the glove.
However, Zhu further teaches a glove (1) having a glove body (2, 3) and a cuff (4), wherein the glove is made of cut-resistant fibers (see paragraphs 0018-0023), so as to provide cut protection to the wearer when wearing the glove (see paragraphs 0002-0005 and 0019).
Therefore, based on Zhu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Pando’s glove to comprise cut-resistant fibers, as doing so would provide cut protection to the wearer when wearing the glove.
Pando and Serbu fail to explicitly disclose wherein the plurality of magnetic pieces are distributed in the cuff in a manner that allows for stretching of the cuff during donning of the glove.
However, Serbu further teaches wherein the magnetic pieces (21, 22) are distributed in a spaced-apart manner (see Fig. 1 and column 4, lines 11-32) rather than in a continuous block or strip, and Zhu further teaches wherein it is well-known to use elastomeric materials to form a cuff portion of a glove, so as to provide additional gripping/compression in the cuff (see paragraph 0031).
Therefore, based on Serbu’s and Zhu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have distributed 
It is noted that the recitation of “in a manner that allows for stretching of the cuff during donning of the glove” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Pando, Serbu, and Zhu together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 2, the modified glove of Pando (i.e., Pando in view of Serbu and Zhu) is further disclosed wherein the cuff (“inner collar” of Pando) is compressed by the attraction of the magnetic pieces (21, 22 of Serbu) on opposing sides of the cuff (see Fig. 1 and paragraphs 0012-0013 of Pando; Figs. 1-3 and column 4, line 12- column 5, line 46 of Serbu; and rejection of claim 1 above).

Regarding claim 3, the modified glove of Pando (i.e., Pando in view of Serbu and Zhu) is further disclosed wherein the opening (130 of Pando) is closed by contact of opposing inner surfaces (inner surfaces of 140, 160 of Pando) of the cuff (see Fig. 5 and paragraphs 0002-0005 and 0012-0013 of Pando).

Regarding claim 5, the modified glove of Pando (i.e., Pando in view of Serbu and Zhu) is further disclosed wherein the magnetic pieces (21, 22 of Serbu) are distributed in a circumferential pocket (pocket formed by hems 23, 24 of Serbu) formed in the cuff (“inner collar” of Pando; see Fig. 1 of Pando, and Figs. 1-2 and column 5, lines 11-46 of Serbu).

Regarding claim 6, Pando, Serbu, and Zhu together teach the limitations of claim 1, as discussed above, and further teach wherein the magnetic pieces (21, 22 of Serbu) are distributed in a band (23, 34 of Serbu) that is incorporated into the cuff (“inner collar” of Pando; see Fig. 1 of Pando, and Figs. 1-2 and column 5, lines 11-46 of Serbu), but fail to explicitly teach wherein the band is elastomeric. Serbu is silent as to the exact material of the band.
However, Zhu further teaches wherein it is well-known to use elastomeric materials to form a cuff portion of a glove, so as to provide additional gripping/compression in the cuff (see paragraph 0031).
Therefore, based on Zhu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed the cuff band from an elastomeric material, as doing so would provide additional gripping/compression in the cuff. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pando, Serbu, and Zhu, as applied to claim 1 above, further in view of Albert (US PG Pub 2009/0178245).
Regarding claim 4, Pando, Serbu, and Zhu together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the magnetic pieces are sewn into the cuff. Instead, Serbu teaches wherein the magnetic pieces are secured via bonding (see column 5, lines 11-25)
However, Albert teaches a fastening assembly for an opening of a garment (see Figs. 1 and 3 and Abstract), comprising a plurality of magnetic pieces (12, 14) that are sewn, adhered, or secured by other suitable means into folded edges (20, 22) of the garment opening (see Fig. 3 and paragraphs 0018-0020), so as to maintain the orientation of the magnetic pieces along the opening (see paragraph 0018).
Therefore, based on Albert’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Serbu’s magnetic pieces to be sewn rather than bonded into the cuff, as such a modification would be nothing more than a simple substitution of one known securing/fastening method for another, for maintaining the orientation of the magnetic pieces along the opening. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pando, Serbu, and Zhu, as applied to claim 1 above, further in view of Horton (US PG Pub 2014/0130233).
Regarding claim 8, Pando, Serbu, and Zhu together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the cuff comprises metal pieces.
However, Horton teaches a fastening assembly (16) for an opening (24) of a garment (see Figs. 1-3), the fastening assembly comprising opposing inner surfaces (38, 40) and a plurality of magnetic fasteners (42, 44) that compress and close the opening between the opposing inner surfaces (see Figs. 1-3 and paragraphs 0024-0030), wherein the plurality of magnetic pieces may include either pairs of magnets having opposite polarities, or magnets paired with metallic articles that are magnetically attracted to the magnets (see paragraph 0031), as both arrangements would provide a magnetic attraction for closing the opening (see paragraphs 0024-0031).
Therefore, based on Horton’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Pando’s cuff to further include metal pieces, as such a modification would be nothing more than a simple substitution of one known magnetic fastening arrangement for another, for providing a magnetic attraction for closing the opening. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

	Regarding claim 9, the modified glove of Pando (i.e., Pando in view of Serbu, Zhu, and Horton) is further disclosed wherein the magnetic pieces and metal pieces are on opposing sides of the cuff (opposing sides of “inner collar” of Pando, as modified in claim 1 above, see paragraph 0031 of Horton and note above).
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pando, in view of Clark (US Patent No. 6,412,116), further in view of Zhu, further in view of Hamlin (US PG Pub 2009/0095751).
Regarding claim 1, Pando teaches a glove (100) having a glove body (portion of glove 100 configured to cover the wearer’s fingers, palm, and back of hand, see Fig. 1) and a cuff (“inner collar” as described in paragraph 0012, including 140 and 160), the cuff further defining an opening in the glove (generally denoted by reference character 130, see Fig. 1) and having a circumferential inner surface that faces a body when worn (collective surfaces of cuff 140, 160 having fasteners 110, 120, which face the inside of the cuff, see Fig. 1 and paragraphs 0012-0013), the cuff being further provided with a plurality of fasteners (110, 120), wherein when the glove is not being worn, the fasteners compress the cuff and close the opening (see paragraphs 0002-0005 and 0012-0013).
Pando discloses wherein the fasteners may comprise known fasteners in the art such as hook and loop fasteners, zippers, or zip seals (see paragraph 0013), but fails to disclose wherein the fasteners are magnetic pieces, wherein when the glove is not being worn, the glove is self-occluding by the attraction of the magnetic pieces that compress the cuff by bringing opposing sides of the circumferential inner surface of the cuff together to close the opening.
However, Clark teaches a fastening assembly for a collar (22) of a garment (see Figs. 1-5), the collar comprising a circumferential inner surface (inner surface of 23, which forms a circumferential, continuous tubular shape, see Figs. 1 and 5 and column 2, lines 33-48) and a plurality of magnetic pieces (31, which are distributed along flexible strips 30, see Fig. 2 and 5) that compress the collar by bringing opposing sides of the circumferential inner surface of the collar together to close the opening (see annotated Fig. 5 and column 2, line 33 -53 and column 

    PNG
    media_image1.png
    874
    588
    media_image1.png
    Greyscale


Therefore, based on Clark’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Pando’s 
As modified, the glove opening (130 of Pando) would be configured to be closed by the attraction of the magnetic pieces (31 of Clark) that compress the cuff by bringing opposing sides of the circumferential inner surface of the cuff together to close the opening (see annotated Fig. 5 and column 2, line 33 -53 and column 4, lines 1-16 of Clark).
Clark further teaches wherein the magnetic pieces are incorporated within a flexible silicone strip (32, see column 2, lines 49-67), which is an elastic material, but Pando and Clark fail to explicitly teach wherein the plurality of magnetic pieces are distributed in the cuff in a manner that allows for stretching of the cuff during donning of the glove.
However, Zhu teaches wherein it is well-known to use elastomeric materials to form a cuff portion of a glove, so as to provide additional gripping/compression in the cuff (see paragraph 0031).
Therefore, based on Serbu’s and Zhu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have distributed Clark’s magnetic pieces in a manner that allows for stretching of the cuff during donning of the glove, since incorporating an elastomeric material within the cuff would provide additional gripping/compression in the cuff.
It is noted that the recitation of “in a manner that allows for stretching of the cuff during donning of the glove” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Pando, Clark, and Zhu together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Pando also fails to disclose wherein the glove comprises cut-resistant fibers. Pando is silent as to the material of the glove.
However, Zhu further teaches a glove (1) having a glove body (2, 3) and a cuff (4), wherein the glove is made of cut-resistant fibers (see paragraphs 0018-0023), so as to provide cut protection to the wearer when wearing the glove (see paragraphs 0002-0005 and 0019).
Therefore, based on Zhu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Pando’s glove to comprise cut-resistant fibers, as doing so would provide cut protection to the wearer when wearing the glove.
Pando, Clark, and Zhu together teach the structural limitations of claim 1, as discussed above, but fail to explicitly teach wherein, when the glove is not being worn, the glove is self-occluding by the attraction of the magnetic pieces.
However, it is noted that the function of self-occlusion is dependent upon the strength of the coordinating magnetic pieces and the proximity with which the opposing magnetic pieces are disposed. For example, a pair of magnetic pieces with a strong magnetic attraction, and which are placed very close to one another, as within a cuff opening such as Pando’s, would reasonably provide a self-occluding closure, since the magnetic pieces, which are disposed in close 
Furthermore, Hamlin teaches a magnetic closure (41, 43, 45) for a body-worn accessory (11, see paragraphs 0002-0006), comprising an opening (41) and a plurality of magnetic pieces (43, 45) disposed on opposite sides of the opening (see Figs. 1-2 and paragraph 0026-0027), wherein the magnetic closure is self-occluding and automatically biased towards a closed position, such that the magnets begin to exert attractive forces prior to the fully closed position and provide a definite snap-to-closing action as the opening closes, so as to provide a more secure closure (see paragraphs 0008, 0015, and 0027).
Therefore, based at least on Hamlin’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Pando’s glove closure to be self-occluding, such that the magnets begin to exert attractive forces prior to the fully closed position and provide a definite snap-to-closing action as the opening closes, so as to provide a more secure closure. It is noted that doing so would allow for the glove opening to be automatically sealed when not in use and prevent pest infestation into the glove, as desired by Pando (see paragraphs 0002-0006).

Regarding claim 2, the modified glove of Pando (i.e., Pando in view of Clark, Zhu, and Hamlin) is further disclosed wherein the cuff (“inner collar” of Pando) is compressed by the attraction of the magnetic pieces (31 of Clark, which are distributed along magnetic strips 30) on opposing sides of the cuff (see annotated Fig. 5, column 1, line 60 – column 2, line 5, and column 4, lines 1-16 of Clark; Fig. 1 and paragraphs 0012-0013 of Pando; and rejection of claim 1 above).

Regarding claim 3, the modified glove of Pando (i.e., Pando in view of Clark, Zhu, and Hamlin) is further disclosed wherein the opening (130 of Pando) is closed by contact of opposing inner surfaces (inner surfaces of 140, 160 of Pando) of the cuff (see Fig. 5 and paragraphs 0002-0005 and 0012-0013 of Pando).

Regarding claim 4, the modified glove of Pando (i.e., Pando in view of Clark, Zhu, and Hamlin) is further disclosed wherein the magnetic pieces (31 of Clark, which are distributed along magnetic strip 30) are sewn into the cuff (22 of Clark, at least indirectly via stitching 24, 25, see Figs. 1 and 5 and column 2, line 33-53 of Clark, and rejection of claim 1 above).

Regarding claim 5, the modified glove of Pando (i.e., Pando in view of Clark, Zhu, and Hamlin) is further disclosed wherein the magnetic pieces (31 of Clark) are distributed in a circumferential pocket (29 of Clark, which houses the magnetic strips 30 along which magnetic pieces 31 are distributed) formed in the cuff (22 of Clark, corresponding to “inner collar” of Pando; see Figs. 1, 2, 4, and 5 and column 2, lines 33-53 and column 3, lines 7-28 of Clark).

	Regarding claim 6, Pando, Clark, Zhu, and Hamlin together teach the limitations of claim 1, as discussed above, and Clark further teaches wherein the magnetic pieces (31) are distributed in a flexible band (32) that is incorporated into the cuff (22; see Figs. 1-5; column 2, lines 33-53; and column 3, lines 7-28), but fails to explicitly teach wherein the flexible band is elastomeric.

Zhu also teaches wherein it is well-known to use elastomeric materials to form a cuff of a glove, so as to provide additional gripping/compression in the cuff (see paragraph 0031).
Therefore, based on Clark’s and Zhu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed Clark’s silicone or rubber band from an elastomeric silicone or rubber, as silicones and rubbers commonly have some degree of elasticity, and doing so would provide additional gripping/compression in the cuff. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 7, the modified glove of Pando (i.e., Pando in view of Clark, Zhu, and Hamlin) is further disclosed wherein the cut-resistant fibers are aramid, polyethylene, glass, or mixtures thereof (see paragraphs 0018-0023 of Zhu).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pando, Clark, Zhu, and Hamlin, as applied to claim 1 above, in view of Horton.
Regarding claim 8, Pando, Clark, Zhu, and Hamlin together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the cuff comprises metal pieces.
However, Horton teaches a fastening assembly (16) for an opening (24) of a garment (see Figs. 1-3), the fastening assembly comprising opposing inner surfaces (38, 40) and a plurality of 
Therefore, based on Horton’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Pando’s cuff to further include metal pieces, as such a modification would be nothing more than a simple substitution of one known magnetic fastening arrangement for another, for providing a magnetic attraction for closing the opening. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

	Regarding claim 9, the modified glove of Pando (i.e., Pando in view of Clark, Zhu, Hamlin, and Horton) is further disclosed wherein the magnetic pieces and metal pieces are on opposing sides of the cuff (opposing sides of “inner collar” of Pando, as modified in claim 1 above, see paragraph 0031 of Horton and note above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732